United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3397
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Gregory W. Donner

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                          Submitted: December 13, 2018
                            Filed: December 18, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Gregory Donner directly appeals the sentence the district court1 imposed after
he pleaded guilty to a drug offense. His counsel has moved to withdraw and has filed

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967). Donner has not filed a pro
se brief.

       While Donner challenges a sentencing enhancement the district court imposed
for maintaining a manufacturing or distribution premises, he waived his challenge to
the enhancement when he withdrew his objection to it in the district court. See
United States v. Stoney End of Horn, 829 F.3d 681, 687-88 (8th Cir. 2016). Donner
also argues that the drug quantity calculation was erroneous because the entire weight
of liquid LSD was used in calculating the LSD quantity, rather than extracting the
drug from its carrier. We conclude that any such error in calculating the drug
quantity is harmless because it did not change the base offense level imposed and had
no effect on Donner’s sentence. See Fed. R. Crim. P. 52(a) (harmless-error rule);
United States v. Phillippi, 911 F.2d 149, 151 (8th Cir. 1990). Having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-